Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file (FITF) provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
1.	This office action is in response to application 16/659,973 filed on 10/22/2019.  Claims 1 – 12 were originally filed in the application.  Claims 1 – 12 remain pending in the application.
Specification Objections
2.	The specification is objected to because of following informalities:
ABSTRACT, line 6, change “on the basis of” to ––based on––.
ABSTRACT, line 9, change “DC charge power provided” to ––a direct current (DC) charge power to be provided––.
ABSTRACT, line 13, after “the determination” insert ––signal––.
ABSTRACT, line 15, change “the mobile energy storage device” to ––a mobile energy storage device––.

Appropriate corrections are required.

Claim Objections
3.	Claims listed below are objected to because of the following informalities:  
Claim 1, line 6 – 7, change “on the basis of” to [Symbol font/0x2D][Symbol font/0x2D]based on[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 10, change “DC charge power” to [Symbol font/0x2D][Symbol font/0x2D]a direct current (DC) charge power[Symbol font/0x2D][Symbol font/0x2D].
Claim 2, line 3 (2 places), before “voltage” insert [Symbol font/0x2D][Symbol font/0x2D]a[Symbol font/0x2D][Symbol font/0x2D].
Claim 3, line 4, before “charge power” insert [Symbol font/0x2D][Symbol font/0x2D]a[Symbol font/0x2D][Symbol font/0x2D].
Claim 4, line 2 – 3, before “power line communication” insert [Symbol font/0x2D][Symbol font/0x2D]a[Symbol font/0x2D][Symbol font/0x2D].
Claim 4, line 6, before “charge power” insert [Symbol font/0x2D][Symbol font/0x2D]a[Symbol font/0x2D][Symbol font/0x2D].
Claim 4, line 7, change “an input terminal” to [Symbol font/0x2D][Symbol font/0x2D]the input terminal[Symbol font/0x2D][Symbol font/0x2D].
Claim 5, line 6, change “on the basis of” to [Symbol font/0x2D][Symbol font/0x2D]based on[Symbol font/0x2D][Symbol font/0x2D].
[Symbol font/0x2D][Symbol font/0x2D]a[Symbol font/0x2D][Symbol font/0x2D].
Claim 5, line 7, before “target voltage” insert [Symbol font/0x2D][Symbol font/0x2D]a[Symbol font/0x2D][Symbol font/0x2D].
Claim 6, line 4, before “predetermined magnitude” insert [Symbol font/0x2D][Symbol font/0x2D]a[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 5, before “charge power” insert [Symbol font/0x2D][Symbol font/0x2D]a[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 10, change “AC power” to [Symbol font/0x2D][Symbol font/0x2D]alternating current (AC) power[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 11, change “boot converter” to [Symbol font/0x2D][Symbol font/0x2D]boost converter[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 15, change “on the basis of” to [Symbol font/0x2D][Symbol font/0x2D]based on[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 15, change “a control signal” to [Symbol font/0x2D][Symbol font/0x2D]the control signal[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 17, change “on the basis of” to [Symbol font/0x2D][Symbol font/0x2D]based on[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 18, after “the charge power” delete [Symbol font/0x2D][Symbol font/0x2D]source[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 21, change “the determined charge power source” to [Symbol font/0x2D][Symbol font/0x2D]the external charge power source[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 22, change “DC power of voltage” to [Symbol font/0x2D][Symbol font/0x2D]a direct current (DC) power having a voltage[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 23, before “voltage” insert [Symbol font/0x2D][Symbol font/0x2D]a[Symbol font/0x2D][Symbol font/0x2D].
Claim 8, line 2, after “the charge power” delete [Symbol font/0x2D][Symbol font/0x2D]source[Symbol font/0x2D][Symbol font/0x2D].
Claim 8, line 2 – 3, change “on the basis of” to [Symbol font/0x2D][Symbol font/0x2D]based on[Symbol font/0x2D][Symbol font/0x2D].
Claim 8, line 3, change “a control signal” to [Symbol font/0x2D][Symbol font/0x2D]the control signal[Symbol font/0x2D][Symbol font/0x2D].
Claim 9, line 2, change “a control signal” to [Symbol font/0x2D][Symbol font/0x2D]the control signal[Symbol font/0x2D][Symbol font/0x2D].
Claim 9, line 2, before “power line communication” insert [Symbol font/0x2D][Symbol font/0x2D]a[Symbol font/0x2D][Symbol font/0x2D]. 
Claim 11, line 2, change “a boost converter topology” to [Symbol font/0x2D][Symbol font/0x2D]the boost converter topology[Symbol font/0x2D][Symbol font/0x2D].
Claim 10, line 3, change “the DC power input terminal” to [Symbol font/0x2D][Symbol font/0x2D]a DC power input terminal[Symbol font/0x2D][Symbol font/0x2D].
Claim 10, line 4, change “the determined charge power source” to [Symbol font/0x2D][Symbol font/0x2D]the external charge power source[Symbol font/0x2D][Symbol font/0x2D].
Claim 10, line 5, change “DC power” to [Symbol font/0x2D][Symbol font/0x2D]a DC power having a voltage[Symbol font/0x2D][Symbol font/0x2D].
Claim 10, line 5, before “voltage” insert [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 10, line 6, change “a DC power input terminal” to [Symbol font/0x2D][Symbol font/0x2D]the DC power input terminal[Symbol font/0x2D][Symbol font/0x2D].
Claim 11, line 2, change “a boost converter topology” to [Symbol font/0x2D][Symbol font/0x2D]the boost converter topology[Symbol font/0x2D][Symbol font/0x2D].
Claim 11, line 6, change “on the basis of” to [Symbol font/0x2D][Symbol font/0x2D]based on[Symbol font/0x2D][Symbol font/0x2D].
Claim 11, line 6, before “voltage” insert [Symbol font/0x2D][Symbol font/0x2D]a[Symbol font/0x2D][Symbol font/0x2D].
Claim 11, line 7 before “target voltage” insert [Symbol font/0x2D][Symbol font/0x2D]a[Symbol font/0x2D][Symbol font/0x2D].
Claim 11, line 8 – 9, change “the determined charge power source” to [Symbol font/0x2D][Symbol font/0x2D]the external charge power source[Symbol font/0x2D][Symbol font/0x2D].
Claim 11, line 10, change “DC power of voltage” to [Symbol font/0x2D][Symbol font/0x2D]the DC power having a voltage[Symbol font/0x2D][Symbol font/0x2D].
Claim 11, line 11, before “voltage” insert [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
[Symbol font/0x2D][Symbol font/0x2D]a[Symbol font/0x2D][Symbol font/0x2D].
Claim 12, line 6, before “current control” insert [Symbol font/0x2D][Symbol font/0x2D]a[Symbol font/0x2D][Symbol font/0x2D].
Claim 12, line 7, before “voltage” insert [Symbol font/0x2D][Symbol font/0x2D]an output[Symbol font/0x2D][Symbol font/0x2D]. 
Claim 12, line 8 – 9, change “the determined charge power source is ” to [Symbol font/0x2D][Symbol font/0x2D]the external charge power source is determined as[Symbol font/0x2D][Symbol font/0x2D].
Claim 12, line 9, before “AC power” insert [Symbol font/0x2D][Symbol font/0x2D]an[Symbol font/0x2D][Symbol font/0x2D].

Appropriate corrections are required.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1 – 4 and 6 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being un-patentable over U.S. Patent Application Publication No. US2013/0175973 A1 to JONE et al. 

6.	As to Claim 1, JONE et al. show and disclose the following subject matters:
A battery-to-vehicle charging system – [title; abstract; Fig. 1; Fig. 4; Fig. 5A; Fig; 5B];
The battery-to-vehicle comprising: a vehicle (i.e., Recipient Vehicle); and an energy storage device in a Donor Vehicle – [Fig. 1];
The vehicle (Recipient Vehicle) including an on-board charger (i.e., a buck/booster module 106) including a booster converter circuit (i.e., a DC/DC converter), a first battery ( i.e., a battery module 102) that is charged with a charged voltage output from the on-board charger (the DC/DC converter of the booster module 106) and a first controller (i.e., a pack controller 104) controlling a charge process based on a type of a charge source (i.e., charge voltage information regarding DC voltage charge source) provided through a communication from an external source outside of the vehicle (the Recipient Vehicle
The energy storage device (in the Donor Vehicle) including a second battery (i.e., a battery module 102) storing a DC charge power provided to the first battery, and a second controller (i.e., package controller 104 of the Donor Vehicle) providing a determination signal for the type of the charge power source (i.e., voltage information of DC charge source) to the first controller (package controller 104 of the Recipient Vehicle) utilizing feedback loops – [Fig. 1; ¶¶ 0031 – 0033];
Wherein when the first controller (package controller 104 of the Recipient Vehicle) receives the determination signal from the second controller (package controller 104 of the Donor Vehicle) and the charge power source is determined as the energy storage device, the first controller control the booster converter circuit (DC/DC converter) to operated – [Fig. 1; ¶¶ 0031 – 0033].

	For reference purposes, the explanations given above in response to Claim 1 are called [Response A] hereinafter.  

7.	As to Claim 2, in addition to reasons included in [Response A] given above, JONE et al. show and disclose the following subject matter:  
The energy storage device does not include a power conversion device for converting a voltage of the second battery into a voltage having a magnitude that can charge the first battery – [Fig. 5B]; Noted that (1) power conversion device (buck/booster converter 106) in the energy storage device in the Donor Vehicle can be removed (2) the voltage of the second battery is converting into a voltage having a magnitude that can charge the first battery solely processed by a power conversion device (i.e., buck/booster converter) equipped in the vehicle (Recipient Vehicle).

8.	As to Claim 3 and Claim 4, in addition to reasons included in [Response A] given above, JONE et al. show and disclose the following subject matter:  
When the charge power source is determined as the energy storage device of the Donor Vehicle by the determination signal, the first controller applied a charge power, which is provided from the energy storage device, to an input terminal of the booster converter circuit – [Response A; Fig. 5B];
When the first controller receives the determination signal (voltage information of DC charge source) in a power line communication utilizing feedback loops through a control pilot line from the second controller and the charge power source is determined as the energy storage device, the first 

9.	As to Claim 6, in addition to reasons included in [Response A] given above, JONE et al. show and disclose the following subject matter:
The on-board charger (buck/booster module 106) further includes a DC/DC converter that concerts a magnitude of output voltage of the buck/booster module 106 into a predetermined magnitude of the charge voltage –            [¶¶ 0033].

10.	Claims 7 – 9 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being un-patentable over U.S. Patent Application Publication No. US2016/0347302 A1 to Niwa et al. 

11.	As to Claim 7, Niwa et al. show and disclose the following subject matters:
A battery-to-vehicle charging system – [abstract; Fig. 1];
The battery-to-vehicle charging system comprising: a charging inlet 54; an on-board charger 42; a battery 10; and a controller (i.e., a charging ECU 47) – [Fig. 1];
The charging inlet 54 having a plurality of terminals to which a connector 56 of an external charge power source 200 is coupled, to which a charge power is applied from the connector 56, and to which a control signal (i.e., Control pilot signal CPLT) for charging is provided – [Fig. 1; ¶¶ 0046 – 0069];
The on-board charger 42 including a power factor correction circuit (i.e., PFC 62) that has an input terminal connected to an AC power input terminal of the charging inlet 54 and has a booster converter topology – [Fig. 1;         ¶¶ 0059, 0060];
The battery 10 that is charged with a charge voltage output from the on-board charger 42 – [Fig. 1; ¶¶ 0048, 0060];
The controller 47 determining a type (i.e., AC or DC) of the charge power based on the control signal (Control pilot signal CPLT) input from the external charge power source through a terminal CPLT of the charging inlet, and controlling a charge process based on the determined type of the charge power – [Fig. 1; ¶¶ 0047, 0061];
Wherein the controller 47 controls the power factor correction circuit (PFC 62) to operate as a booster converter when the external charge power source 200 is determined as a charge power source that providing a DC power of a 

	For reference purposes, the explanations given above in response to Claim 7 are called [Response B] hereinafter.  

12.	As to Claim 8, in addition to reasons included in [Response B] given above, Niwa et al. show and disclose the following subject matter: 
The controller 47 determines the type (AC or DC) of the charge power based on the control signal (the control pilot signal) generated by a control circuit 334 and input through a control pilot line formed by coupling the connector 56 to the charging inlet 53 – [Fig. 1; ¶¶ 0052 – 0061].

13.	As to Claim 9, in addition to reasons included in [Response B] given above, Niwa et al. show and disclose the following subject matter: 
The controller 47 received the control signal (the control pilot signal) generated by a control circuit 334 in a power line communication through a control pilot line formed by coupling the connector 56 to the charging inlet 53 – [Fig. 1; ¶¶ 0052 – 0061].

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

15.	Claim 10 is rejected under 35 U.S.C. 103 as being un-patentable over U.S. Patent Application Publication No. US2016/0347302 A1 to Niwa et al. In view of U.S. Patent Application Publication No. US2013/0175973 A1 to JONE et al. and U.S. Patent No. 9,601,861 B2 to Kanamori.

16. 	As to Claim 10, Niwa et al. show and disclose a battery-to-vehicle system comprising a controller determining a type of charge power based on a control signal Niwa et al. do not teach a scheme that the controller electrically connects an DC power input terminal to the battery without operating the on-board charger when the external charge power source is determined as a charge power source.   But JONE et al. and Kanamori together teach this scheme.
	JONE et al. show and disclose the following subject matter:
A battery-to-vehicle charging system – [Fig. 1; Fig. 5B];
A controller 104 configured to electrically connect a DC power input terminal connecting a battery of an external charge power source (at a Donor Vehicle) to the battery at the vehicle (i.e., Recipient Vehicle) – [Fig. 1; Fig. 5];
The DC power input terminal can be used to directly connect of the battery at the external charge power source to the battery at the vehicle (Recipient Vehicle) without operating the on-board charger – [Fig. 5A];

	Kanamori shows and discloses the following subject matter:
Providing a DC power input terminal 52, 53 at a charging inlet  20 at the vehicle for use in interfacing with a DC charging plug/connector 30 for providing DC charging terminal 85, 86 connecting the battery 9 of the external charge power source – [Fig. 1; Fig. 8].
                
	Since teachings of JONE et al. and Kanamori given above are well known in the art, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains applies the teachings of JONE et al. and Kanamori in electrically connecting a DC power input terminal to the battery of the vehicle without operating the on-board charger when the external charge power source at a charging plug is determined as a DC charge power source that provides a DC power having a voltage higher than the voltage of the battery of the vehicle to the DC power input terminal of the charging inlet of the vehicle.	

17.	Claim 5 is rejected under 35 U.S.C. 103 as being un-patentable over U.S. Patent Application Publication No. US2013/0175973 A1 to JONE et al. in view of U.S. Patent No.6,222,746 B1 to Kim.

JONE et al. show and disclose a battery-to-vehicle charging system comprising a booster-converter circuit. JONE et al. do not teach a method of a designing a booster-converter circuit.  But Kim teaches this method.
	Kim shows and discloses the following subject matters:
A key component of a booster-converter circuit is a power factor correction (PFC) circuit 2, 20 – [Fig. 2; Fig. 3; col. 5, line 51 – col. 6, line 48];
The PFC circuit 2 has an inductor (i.e., booster transformer T), a diode D, and a switching device (i.e., a switching circuit 28) – [Fig. 2; Fig. 3; col. 5, line 51 – col. 6, line 48];
A duty ratio of the switching device is determined and adjusted to make output voltage of the PFC circuit 2, 20 stable…PFC controller 24 for controlling the operation of the PFC circuit 2, 20 according to a feedback voltage and determining a switching frequency of  a switching circuit 28 for making the switching operation to correct the power factor – [col. 6, line 36 – 48]; Noted that the feedback voltage is determined by a ratio of a voltage at an input terminal of the PFC circuit and a target voltage at an output terminal of the PFC circuit.  

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains applies the teachings of Kim in designing the boost converter circuit including a PFC circuit, an inductor, a diode, and a switching device, when the first controller determines the charge power source as the energy storage device, a duty of the switching device is determined based on a ratio of a voltage of the second battery and a target voltage pf an output terminal of the booster converter circuit.                 

19.	Claim 11 and Claim 12 are rejected under 35 U.S.C. 103 as being un-patentable over U.S. Patent Application Publication No. US2016/0347302 A1 to Niwa et al. In view of U.S. Patent No. 6,222,746 B1 to Kim.

20.	As to Claim 11, Niwa et al. show and disclose a battery-to-vehicle charging system comprising a power factor correction (PFC) circuit factor has a booster-converter topology. Niwa et al. show do not teach a method of a designing the PFC circuit.  But Kim teaches this method.
Kim shows and discloses the following subject matters:
A key component of a booster-converter circuit is a power factor correction (PFC) circuit 2, 20 – [Fig. 2; Fig. 3; col. 5, line 51 – col. 6, line 48];
The PFC circuit 2, 20 has an inductor (i.e., booster transformer T), a diode D, and a switching device (i.e., a switching circuit 28) – [Fig. 2; Fig. 3; col. 5, line 51 – col. 6, line 48];
An AC power input terminal provides a DC power to the PFC circuit 20 may has a lower voltage, the voltage of the DC power can be boosted to a desired higher voltage by the PFC circuit 20 – [Fig. 3; col. 4, line 29 – 54];
A duty ratio of the switching device is determined and adjusted to make output voltage of the PFC circuit stable…PFC controller 24 for controlling the operation of the PFC circuit 20 according to a feedback voltage and determining a switching frequency of  a switching circuit 28 for making the switching operation to correct the power factor – [col. 6, line 36 – 48]; Noted that the feedback voltage is determined by a ratio of a voltage at an input terminal of the PFC circuit and a target voltage at an output terminal of the PFC circuit.  

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains applies the teachings of Kim in designing the boost converter circuit including a PFC circuit, an inductor, a diode, and a switching device, the controller determine a duty of the switching device based on a ratio of a voltage of the charge power source and a target voltage of an output terminal of the PFC circuit when the external charge power source id determined as a charge power source that provides a DC power having a voltage lower than the voltage of the battery to the AC power input terminal.

21.	As to Claim 12, Niwa et al. show and disclose a battery-to-vehicle charging system comprising a power factor correction (PFC) circuit factor has a booster-converter topology. Niwa et al. show do not teach a method of a designing the PFC circuit.  But Kim teaches this method.
	Kim shows and discloses the following subject matters:
A key component of a booster-converter circuit is a power factor correction (PFC) circuit
The PFC circuit 2, 20 has an inductor (i.e., booster transformer T), a diode D, and a switching device (i.e., a switching circuit 28) – [Fig. 2; Fig. 3; col. 5, line 51 – col. 6, line 48];
An AC power input terminal provides a DC power to the PFC circuit 20 may has a lower voltage, the voltage of the DC power can be boosted to a desired higher voltage by the PFC circuit 20 – [Fig. 3; col. 4, line 29 – 54];
A duty ratio of the switching device is determined and adjusted to make output voltage of the PFC circuit stable…PFC controller 24 for controlling the operation of the PFC circuit 20 according to a feedback voltage and determining a switching frequency of  a switching circuit 28 for making the switching operation to correct the power factor – [col. 6, line 36 – 48]; Noted that the power factor is adjusted by the switching device 28 by performing a voltage control and a current control, the feedback voltage is determined by a ratio of a voltage at an input terminal of the PFC circuit and a target voltage at an output terminal of the PFC circuit.  

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains applies the teachings of Kim in designing the boost converter circuit including a PFC circuit, an inductor, a diode, and a switching device, and the controller determines a duty of the switching device by performing a voltage control and a current control such that an output voltage of the PFC circuit becomes a target voltage when the external charge power source is determined as a charge power source that provides an AC power to the AC power input terminal.
Conclusion
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN J LIN whose telephone number is (571)272-1899.  The examiner can normally be reached on 8:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-74837483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	All responses to this Office Action should be mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300. 


/SUN J LIN/Primary Patent Examiner, Art Unit 2851